The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This communication is in responsive to the RCE filed on 1/3/2022.
Claims 2-4, 7, 9-11, 14, 16-17, and 20 have been canceled.
Claims 1, 5-6, 8, 12-13, 15, 18-19, and 21-29 are pending and are rejected.
Claims 21-29 are new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/03/2022 has been entered.

Response to Arguments
Applicant’s arguments, regarding to the 35 U.S.C 103 rejection have been fully considered but are not persuasive.  Applicants are arguing in substance the following:
Arguments to claims 1, 8, and 15:
The prior art does not teach
filtering detected actions, in accordance with at least one filter, to determine one of the detected actions;

Arguments to claims 1, 8, and 15:
Chen (see para. 0076) teaches that friends with highest measures of relatedness with a user is identified and ranked.  Then, a predetermined number of friends may be selected from the top of the ranking.  References associated with the prioritized activities are created.  The references are then classified into different types of information and presented separately in the communication according to their types.  That is, Chen teaches that the references associated with the activities are detected by the ranking and classified (filter) base on types of the activities.  Therefore, Chen teaches the arguments above.
Claims 21-23, and 25-29 are taught by the prior art of record Chen and Frind.
Claim 24 are taught by a newly cited prior art of Kumar.
The previously references of Kashyap and Sweat are not applied in this Office Action.
	The rejection is therefore maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 8, 12-13, 15, 18-19, 21-23, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20150058423 A1) in view of Frind (US 20140052861 A1).
As to claim 1, Chen teaches a method comprising:
	detecting actions taken by a user in a computer-implemented matching system ([0044] the action logger 146 is capable of receiving communications from the web server 132 about user actions on and/or off the social networking system 130. The action logger 146 populates the activity log 142 with information about user actions, enabling the social networking system 130 to discover various actions taken by its users within the social networking system 130 and outside of the social networking system 130), wherein each of the detected actions is defined by at least one of viewing another user’s profile, changing the user’s own profile, sending a message to another user via the computer-implemented matching system, performing a matching search using the computer-implemented matching system ([0044] examples of actions taken by a user within the social networking system 130 that are identified and stored may include, for example, adding a connection to another user, sending a message to another user (sending a message to another user), reading a message from another user, viewing content associated with another user; [0072] how often User A views the profile or content associated with User B (viewing another user’s profile); [0071] User A or User B have searched for each other (performing a matching search)), selecting another user from the user’s daily matches, or presenting another user to the user as similar to other users in which the user has expressed interest ([0031] connections may be added explicitly by a user or may be automatically created by the social networking system 130 based on common characteristics of the users, e.g., users who are alumni of the same educational institution (user’s daily matches). For example, a first user specifically selects a particular other user to be a friend; [0037] the connection information may indicate users who have similar or common work experience, group memberships, hobbies, or educational history);
filtering detected actions, in accordance with at least one filter, to determine one of the detected actions ([0076] the email engine then may create references associated with the prioritized activities and embed the references in communications. The references may be classified (filter) into different types of information and presented separately in the communication according to their types);
	Chen does not explicitly teach 
providing the one of the detected actions to a display system for a display.
Frind teaches
providing the one of the detected actions to a display system for a display ([0268] FIG. 18 shows a high level method 1800 of operating of a matching service system to graphically display the results of recommended matches, wherein [0075] FIG. 8 is a flow diagram showing a low level method of operation of a matching service system to evaluate a given end user client entity's actions to be used in generating recommended matches).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to include in the Chen disclosure, the display the results of recommended matches based on user actions, as taught by Frind. One would be motivated to do so for user easy to track and seeking a social relationship with another individual.

As to claim 5, Chen and Frind teach the method of Claim 1, wherein Frind further teaches the display comprises a user action log, a pie chart, a list, or a graph ([0071] determines sizes and/or dimensions for at least some of the graphical objects based at least in part on a quality value, wherein [0070] a respective quality value indicative of a strength of the match or assessed suitability between the potential candidate and the end user client).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to include in the Chen disclosure, the display the results of recommended matches based on user actions, as taught by Frind. One would be motivated to do so for user easy to track and seeking a social relationship with another individual.

As to claim 6, the combination of Chen and Frind the method of Claim 1, wherein Chen further teaches the at least one filter comprises at least one of log start time, log end time, type of action, user ID, target user ID, or site type ([0076] the references may be classified (filter) into different types of information (type of action)).
	As to claim 8, Chen teaches at least one non-transitory, tangible medium that includes code for execution and, when executed by a processor is operable to perform operations comprising:
detecting actions taken by  a user in a computer-implemented matching system ([0044] The action logger 146 is capable of receiving communications from the web server 132 about user actions on and/or off the social networking system 130. The action logger 146 populates the activity log 142 with information about user actions, enabling the social networking system 130 to discover various actions taken by its users within the social networking system 130 and outside of the social networking system 130), wherein each of the detected actions is defined by at least one of viewing another user’s profile, changing the user’s own profile, sending a message to another user via the computer-implemented matching system, performing a matching search using the computer-implemented matching system ([0044] examples of actions taken by a user within the social networking system 130 that are identified and stored may include, for example, adding a connection to another user, sending a message to another user (sending a message to another user), reading a message from another user, viewing content associated with another user; [0072] how often User A views the profile or content associated with User B (viewing another user’s profile); [0071] User A or User B have searched for each other (performing a matching search)), selecting another user from the user’s daily matches, or presenting another user to the user as similar to other users in which the user has expressed interest ([0031] connections may be added explicitly by a user or may be automatically created by the social networking system 130 based on common characteristics of the users, e.g., users who are alumni of the same educational institution (user’s daily matches). For example, a first user specifically selects a particular other user to be a friend; [0037] the connection information may indicate users who have similar or common work experience, group memberships, hobbies, or educational history);
	 filtering the detected actions, in accordance with at least one filter, to determine one of the detected actions ([0076] the email engine then may create references associated with the prioritized activities and embed the references in communications. The references may be classified (filter) into different types of information and presented separately in the communication according to their types);
Chen does not explicitly teach
providing the one of the detected actions to a display system for a display.
Frind teaches
providing the one of the detected actions to a display system for a display ([0268] FIG. 18 shows a high level method 1800 of operating of a matching service system to graphically display the results of recommended matches, wherein [0075] FIG. 8 is a flow diagram showing a low level method of operation of a matching service system to evaluate a given end user client entity's actions to be used in generating recommended matches).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to include in the Chen disclosure, the display the results of recommended matches based on user actions, as taught by Frind. One would be motivated to do so for user easy to track and seeking a social relationship with another individual.

As to claim 12, Chen and Frind teach the medium of Claim 8, wherein Frind further teaches 
the display comprises auser action log, a pie chart, a list, or a graph ([0071] determines sizes and/or dimensions for at least some of the graphical objects based at least in part on a quality value, wherein [0070] a respective quality value indicative of a strength of the match or assessed suitability between the potential candidate and the end user client).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to include in the Chen disclosure, the display the results of recommended matches based on user actions, as taught by Frind. One would be motivated to do so for user easy to track and seeking a social relationship with another individual.
As to claim 13, Chen and Frind teach the medium of Claim 8, wherein Chen further teaches the at least one filter comprises at least one of log start time, log end time, type of action, user ID, target user ID, or site type ([0076] the references may be classified (filter) into different types of information (type of action)).
	As to claim 15, Chen teaches an apparatus, comprising:
a processor and a memory, wherein the apparatus is configured to:
detect actions taken by a user in a computer-implemented matching system ([0044] The action logger 146 is capable of receiving communications from the web server 132 about user actions on and/or off the social networking system 130. The action logger 146 populates the activity log 142 with information about user actions, enabling the social networking system 130 to discover various actions taken by its users within the social networking system 130 and outside of the social networking system 130), wherein each of the detected actions is defined by at least one of viewing another user’s profile, changing the user’s own profile, sending a message to another user via the computer-implemented matching system; performing a matching search using the computer-implemented matching system ([0044] examples of actions taken by a user within the social networking system 130 that are identified and stored may include, for example, adding a connection to another user, sending a message to another user (sending a message to another user), reading a message from another user, viewing content associated with another user; [0072] how often User A views the profile or content associated with User B (viewing another user’s profile); [0071] User A or User B have searched for each other (performing a matching search)), selecting another user from the user’s daily matches, or presenting another user to the user as similar to other users in which the user has expressed interest ([0031] connections may be added explicitly by a user or may be automatically created by the social networking system 130 based on common characteristics of the users, e.g., users who are alumni of the same educational institution (user’s daily matches). For example, a first user specifically selects a particular other user to be a friend; [0037] the connection information may indicate users who have similar or common work experience, group memberships, hobbies, or educational history);
filtering the detected actions, in accordance with at least one filter, to determine one of the detected actions ([0076] the email engine then may create references associated with the prioritized activities and embed the references in communications. The references may be classified (filter) into different types of information and presented separately in the communication according to their types);
	Chen does not explicitly teach 
providing the one of the detected actions to a display system for a display.
Frind teaches
providing the one of the detected actions to a display system for a display ([0268] FIG. 18 shows a high level method 1800 of operating of a matching service system to graphically display the results of recommended matches, wherein [0075] FIG. 8 is a flow diagram showing a low level method of operation of a matching service system to evaluate a given end user client entity's actions to be used in generating recommended matches).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to include in the Chen disclosure, the display the results of recommended matches based on user actions, as taught by Frind. One would be motivated to do so for user easy to track and seeking a social relationship with another individual.
As to claim 18, Chen and Frind teach the apparatus of Claim 15, wherein Chen further teaches 
the display comprises a user action log, a pie chart, a list, or a graph ([0071] determines sizes and/or dimensions for at least some of the graphical objects based at least in part on a quality value, wherein [0070] a respective quality value indicative of a strength of the match or assessed suitability between the potential candidate and the end user client).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to include in the Chen disclosure, the display the results of recommended matches based on user actions, as taught by Frind. One would be motivated to do so for user easy to track and seeking a social relationship with another individual.
As to claim 19, Chen and Frind teach the apparatus of Claim 15, wherein Chen further teaches the at least one filter comprises at least one of log start time, log end time, type of action, user ID, target user ID, or site type ([0076] the references may be classified (filter) into different types of information (type of action)).

As to claim 21, Chen and Frind teach the method of Claim 1, further comprising:
providing via a network connection a matching application connected to the computer-implemented matching system ([0022] a system includes plurality of user devices 110, a social networking system (compute- implemented matching system); [0023] the user device 110 can execute an application, for example, a browser application that allows a user of the user device 110 to interact with the social networking system 130); and
storing, in a database, cumulative data corresponding to the detected actions ([0044] when a user takes an action within the social networking system 130, the action is recorded in the activity log 142. In one embodiment, the social networking system 130 maintains the activity log 142 as a database of entries).
Chen does not teach store over a time period.

As to claim 22, Chen and Frind teach the method of Claim 1, wherein Chen further teaches
the filtering is performed to determine actions that led to a relationship of the user ([0076] the ranking of friends may be based on relationship information between a user and another user).

As to claim 23, Chen and Frind teach the method of Claim 22, wherein Frind further teaches
the relationship is defined as a success indicated by the user citing a relationship with another user ([0140], At 308, the matching service server computer system 114 detects a possible successful relationship between a paired end user client entities. The matching service server computer system 114 may use a variety of techniques to detect a possible successful relationship).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to include in the Chen disclosure, the determining a successful relationship based on inactive user accounts, as taught by Frind. One would be motivated to do so to facilitate matching of clients, for instance, end user clients of a matching service, based on an electronic collection and/or exchange of digital information and automated evaluation.

As to claim 25, Chen and Frind teach the method of Claim 22, wherein Frind further teaches
the relationship is defined as the user sending a message to another user and the other user not responding ([0027] the method of operation in a matching service system of a matching service may further include evaluating at least one of: a respective identity of other end user clients that the respective end user client views and does not message).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to include in the Chen disclosure, the responsive to the sent message from a receiver, as taught by Frind. One would be motivated to do so to facilitate matching of clients, for instance, end user clients of a matching service, based on an electronic collection and/or exchange of digital information and automated evaluation.

As to claim 26, Chen and Frind teach the method of Claim 22, wherein Frind further teaches
the relationship is defined as the user sending a message to another user, resulting in an exchange of messages between the user and the other user ([0020] the messaging related actions may include at least one of: a respective identity of other end user clients to whose messages the respective end user client does reply).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to include in the Chen disclosure, the responsive to the sender message from a receiver, as taught by Frind. One would be motivated to do so to facilitate matching of clients, for instance, end user clients of a matching service, based on an electronic collection and/or exchange of digital information and automated evaluation.

As to claim 27, Chen and Frind teach the method of Claim 1, wherein Chen further teaches
the at least one filter filters the detected actions based on a recommendation ([0077] coefficients may be used to provide a measure of relatedness between users that are not already connected as friends. This may allow the social networking system 130 to provide friend suggestions to a user).

As to claim 28, Chen and Frind teach the method of Claim 27, wherein Chen further teaches
the recommendation is a search ([0073] the coefficient module may provide a greater measure of relatedness between User A and User B if they have searched for each other, wherein ([0077] coefficients may be used to provide a measure of relatedness between users that are not already connected as friends. This may allow the social networking system to provide friend suggestions (recommendation) to a user).

As to claim 29, Chen and Frind teach the method of Claim 1, wherein further teaches
the at least one filter filters the detected actions based on a view of a profile or a sending of a message ([0197] the matching service server computer system evaluates number of views of other end user client(s) by comparative end user client(s) before messaging other end user client.).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20150058423 A1) in view of Frind (US 20140052861 A1) and further in view of Kumar (US 20100205065 A1).
As to claim 24, Chen and Frind teach the method of Claim 23, wherein Frind further teaches
the display comprises [a pie chart] including a percentage of successes by a search recommendation ([0181] a certain number or percentage of matches returned to the end user client) and a percentage of successes by a similar user recommendation ([0159] matching based on similar characteristic such as age; [0208] the matching service server computer system determines a number or rate (percentage) at which other recipient end user client(s) are recommended as matches).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to include in the Chen disclosure, the results of search recommendation and similar recommendation, as taught by Frind. One would be motivated to do so to facilitate matching of clients, for instance, end user clients of a matching service, based on an electronic collection and/or exchange of digital information and automated evaluation.
Frind does not explicitly teach
a pie chart including a percentage 
Kumar teaches 
a pie chart including a percentage ([0210] the pie charts includes a summary view, actual percentages of data making up the charts are included).
 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to include in the Frind disclosure, the pie chart to display the result of search and recommendation of a user in percentage, as taught by Kumar. One would be motivated to do so to that summary and detailed data may be viewed and manipulated must be provided that is user-friendly, compact and interlinked in terms of request-to-result functionality.

Conclusion                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2454